DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicant’s remarks and amended claims filed on April 18, 2022 is acknowledged. Claims 14-17, 19-20, and 22-26 are pending in this application. Claims 1-1-13, 18,  and 21 have been cancelled. Claims 14-15 have been amended. Claim 16 has been withdrawn. Claims 24-26 are new. All pending claims are under examination in this application.  

Examiner’s Note
Applicant has presented arguments regarding the availability of the Specification Sheet for Sophorolipid as prior art due to the access date of 2021. However, it is noted that the Specification sheet is used as evidence showing an inherent feature of opheliids and is thus not considered to be prior art and subjected to availability prior to the effective filing date of the invention. 
 
Withdrawn Objections/Rejections
Claim Rejections - 35 USC § 103
The rejection of claims 14-15, 17, 19-20, and 22-23 under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 10,307,466), as evidenced by the Specification Sheet for Sophorolipid, accessed online August 19, 2021 in view of Singh et al. (US 9,931,309), as evidenced by Mathew et al. (Antiviral potential of curcumin, Journal of Functional Foods 40 (2018) 692-699) has been withdrawn in view of Applicant’s amendment to recite the sophorolipid biosurfactant that is in a lactonic form and substantially free of acid form sophorolipid. 
The rejection of claims 14-15, 17, 19, and 21 under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 10,307,466), as evidenced by the Specification Sheet for Sophorolipid, accessed online August 19, 2021 in view of Joshi-Navare (A biosurfactant-sophorolipid acts in synergy with antibiotic to enhance their efficiency, BioMed Research International, 2013) has been withdrawn in view of Applicant’s amendment to recite the sophorolipid biosurfactant that is in a lactonic form and substantially free of acid form sophorolipid.

Maintained and New Objections/Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-15, 17, 19-20, and 22-23  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has amended claim 14 to recite the sophorolipid biosurfactant is in lactonic form and substantially free of acidic form sophorolipid.  Applicant does not provide a citation of where support for said amendment is located, nor has the Examiner been able to locate support for said amendment. The Examiner was only able to locate support for “in certain embodiments, the biosurfactant is a sophorolipid (SLP), such as, for example, a lactonic or acidic form sophorolipid, a non-acetylated sophorolipid, a mono- acetylated sophorolipid, a di-acetylated sophorolipid, or any other isoform thereof” The Examiner was not able to locate support for the recited amendment. 
 As such, the amendment is considered new matter. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15, 17, 19-20, and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 14 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 10,307,466), in view of O’Brien et al. (Acyclovir, An updated review of its Antiviral Activity, Pharmacokinetics and therapeutic Efficacy, Drugs 37: 233-309). 
Suzuki disclose an orally administered composition comprising a sophorolipid, a physiologically active substance, and an oil or fat, wherein the physiologically active substance exhibits an improved bioavailability (abstract). 
The physiologically active substance is intestinally absorbable and fat and water soluble  and may include vitamins, amino acids, polyphenols, peptides, triterpenes, and minerals (column 2, line 20 through column 3, line 10; column 8, lines 25-40).  The physiologically active substance may be any substance that provides a desired physiological activity to the body (column 8, lines 33-35). 
Suzuki does not disclose the physiologically active substance is selected from the group of acyclovir, ribavirin, valacyclovir, and famciclovir. 
O’Brien discloses acyclovir has antiviral activity against members of the herpes group of DNA  viruses. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have used acyclovir in the composition of Suzuki since O’Brien discloses it provides antiviral activity, which is a desired physiological activity in the body. 
 	
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 10,307,466), in view of Joshi-Navare (A biosurfactant-sophorolipid acts in synergy with antibiotic to enhance their efficiency, BioMed Research International, 2013) and Mao et al. (Accumulation in Gram-Positive and Gram-Negative Bacteria as a Mechanism of Resistance to Erythromycin; Journal of Bacteriology, March 1968, p1111-1117). 
The teachings of Suzuki are discussed above. 
Suzuki does not disclose the physiologically active substance is selected from erythromycin.
Joshi-Navare discloses sophorolipid (SL) and antibiotic conjugates. Suitable antibiotics treat gram positive and gram-negative bacteria (Sections 2.5; 3.1.3).  
Mao discloses erythromycin can be used to treat gram positive and gram-negative bacteria. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have included an antibiotic as the physiologically active substance since Joshi-Navare disclose the SL mixtures provides a natural synergism and creates a better balance for many interfacial activities (Discussion) and Mao discloses erythromycin can be used to treat both gram positive and gram-negative bacteria. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 10,307,466), in view of Weiner et al. (US 6,759,057).
The teachings of Suzuki are discussed above. 
Suzuki does not disclose the physiologically active substance is selected from the group of aspirin or ibuprofen. 
Weiner discloses liposome, comprising a glycolipid, encapsulated non-steroidal anti-inflammatory  drugs (abstract).
The glycolipid can be a glycosphingolipid  and non-steroidal anti-inflammatory drugs include aspirin and ibuprofen (column 3, lines 23-30). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have included the anti-inflammatory agents of Weiner in the formulations of Suzuki in order to increase the bioavailability of the active agent since Weiner discloses the can be administered with sophorolipid.    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA S MERCIER/             Primary Examiner, Art Unit 1615